 



Exhibit 10.1
CERTAIN ELEMENTS OF THE
LIBERTY PROPERTY TRUST EXECUTIVE COMPENSATION PROGRAM
(a) Salary will be evaluated annually based on peer group information.
(b) Bonus will be a function of salary with each executive officer able to earn
a specified percentage of salary. (105% for chief executive officer and 85% for
chief operating officer, chief financial officer, chief investment officer and
chief legal officer).
(c) The base amount of the bonus will be subject to a multiplier in accordance
with the schedule set forth below

      FFO Growth Performance   Bonus Payout Multiplier
25th Percentile of Peer Group
  50% of Bonus Target
Median of Peer Group
  100% of Bonus Target
75th Percentile of Peer Group
  150% of Bonus Target

(d) The Long-Term Incentive (“LTI”) payment will be a function of salary with
each executive officer able to earn a specified percentage of salary (215% for
chief executive officer and 130% for chief operating officer, chief financial
officer, chief investment officer and chief legal officer) subject to certain
caps determined in the discretion of the Compensation Committee.
(e) The base amount of the LTI payment would be subject to a multiplier in
accordance with the schedule set forth below:

      Total Shareholder Return Performance   LTI Award
25th Percentile of Peer Group
  50% of Median
Median of Peer Group
  100% of Median
75th Percentile of Peer Group
  150% of Median

(f) The LTI would be paid in restricted shares and options, with an approximate
80%/20% split favoring the use of restricted shares.
(g) LTI payments will be a function of Total Shareholder Return.

 